 Case 1:05-cr-00400-ERK Document 53 Filed 07/28/20 Page 1 of 1 PageID #: 222




July 28, 2020


Honorable Edward R. Korman
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201


RE: United States v. Serge Edouard
Criminal Docket No. 05-0400 (ERK)
Defendant’s Request for Compassionate Release


Dear Judge Korman:

        This letter is to inform you that Mr. Edouard’s recent request for compassionate release is
moot.
        Assuming that the representations made by Probation Office Mark Gjelaj’s in his email of
June 12, 2020 is correct, the motion is moot. However, at present, Mr. Edouard’s BOP release date
remains unchanged; it still reflects a release date in 2027 seemingly based upon a commencement
date in 2010. However, we remain confident that Probation Office Mark Gjelaj was correct and
that we are simply awaiting the BOP website to update, thereby rendering the issue of
compassionate release as moot.

        Please do not hesitate to contact me should you require any additional information or
clarification on this matter.

                                                        Respectfully Submitted,



                                                        By: /s/ David W. Macey
                                                        David W. Macey, Esq.
                                                        Florida Bar No. 185612
                                                        135 San Lorenzo Ave, Suite 830
                                                        Coral Gables, FL 33146
                                                        Telephone: (305) 860-2562
                                                        dm@davidmacey.com




                         135 San Lorenzo Avenue, PH-830 • Coral Gables, FL 33146
                           Telephone: (305) 860-2562 • Facsimile: (305) 675-5841
                                          www.DavidMacey.com
